Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 06/23/2022.
Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. 2019/0243669 A1) in view of Menon (US Patent 11,069,351 B1).
Regarding Claims 1, 5, 9 and 10, Gupta teaches a skill dispatching method for a speech dialogue platform, applied to a server (see Fig.1 (118,136), Fig.3, and paragraph [0024]), the method comprising:
receiving, by a central control dispatching service, a semantic result of recognizing a user’s speech sent by a data distribution service (see Fig.1 (124,126), Fig.3 (302), paragraph [0028] and paragraph [0033]);
dispatching in parallel, by the central control dispatching service, a plurality of skill services related to the semantic result (see Fig.1 (128,130,132), paragraph [0029] and paragraph [0031]), and obtaining skill parsing results fed back by the plurality of services (see Fig.1 (138), Fig.3 (308,312), paragraph [0035] and paragraph [0037]);
sorting the skill parsing results based on priorities of skill services and exporting a skill parsing result with the highest priority (see Fig.1 (138), Fig.3 (312,316) and paragraph [0037], determining most likely skill providers based on interpreted user audio input and access to user records);
sending the skill parsing result with the highest priority to the data distribution service for feedback to the user (see Fig.3 (316,320) and paragraphs [0037-0039], task execution for the user with the most likely skill service);
and selecting a skill parsing result with the highest priority among the rest of the skill parsing results and exporting the same (see Fig.3 (322) and paragraph [0039]).
Gupta fails to teach a skill realization discrimination service for judging whether the skill parsing result with the highest priority is capable of realizing the unction of the semantic result, wherein the skill realization discrimination service feeds back a successful realization or a failed realization.
Menon, however, teaches a system configured to determine whether a skill service is able to perform an action of a user request, and notifying a user when a skill service is unable to perform a requested action (see Fig.1 (134), Fig.6 (614,615,618,620), Col.6, Line 61 – Col.7, Line 10 and Col.22, Line 1-28).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Gupta’s method the step for utilizing a skill realization discrimination service for judging whether the skill parsing result with the highest priority is capable of realizing the unction of the semantic result, wherein the skill realization discrimination service feeds back a successful realization or a failed realization. The motivation would be to determine the highest priority skill service, among a plurality of skill services available, that is capable of fulfilling a user’s request.
Claims 2-3, 6-7, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. 2019/0243669 A1) in view of Menon (US Patent 11,069,351 B1), and in further view of Hoover (US Patent 11,016,968 B1).
Regarding Claims 2, 6, 11 and 14, Gupta teaches receiving the skill parsing result with the highest priority sent by the central control dispatching service (see Fig.1 (138), Fig.3 (316,320) and paragraphs [0037-0039], selecting and processing the most likely skill service), but Gupta and Menon fail to teach performing a dialog state tracking on the skill parsing result, and judging whether the skill parsing result is capable of realizing the function of the semantic result based on the determined dialog state.
Hoover, however, teaches performing a dialog state tracking on a user interaction with a dialog system to determine an action to be performed (see Fig. (240) and Col.17, Line 55 – Col.1, Line 28).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the steps for performing a dialog state tracking on the skill parsing result, and judging whether the skill parsing result is capable of realizing the function of the semantic result based on the determined dialog state. The motivation would be to determine whether a skill service is capable to fulfilling a user’s request based on a dialog exchange with the user.
Regarding Claims 3, 7, 12 and 15, Gupta teaches wherein the priority comprises a skill priority (see Fig.3 (316,320) and paragraphs [0037-0039], the determined most likely skill service), but Gupta and Menon fail to teach wherein the priority comprises a context priority.
Hoover, however teaches determining the priority for an intent or domain from processing a user’s speech input (see Col.10, Line 21-31).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for utilizing context priority when sorting the skill processing results. The motivation would be to sort the results based on the determined user intent.
Claims 4, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. 2019/0243669 A1) in view of Menon (US Patent 11,069,351 B1), and in further view of Pandey et al. (US Patent 11,289,075 B1).
Regarding Claims 4, 8, 13 and 16, Gupta teaches wherein the skill service comprises a task-based skill service (see Fig.3 (316) and paragraph [0041]), but Gupta and Menon fail to teach wherein the skill service comprises a question and answer skill service.
Pandey, however, teaches utilizing a question and answer skill service in speech dialog system for answering a user’s question with the system (see Fig.1B (180) and Col.9, Line 20-23).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for utilizing a question and answer skill service to fulfill a user’s request. The motivation is to provide an audio or text response to a user’s question.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672